Citation Nr: 1521703	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than December 9, 2003, for the award of service connection for a residual scar of the right armpit.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

By an April 2010 rating decision, during the pendency of this appeal, the RO granted the Veteran an effective date of December 9, 2003, for the award of service connection for a residual scar of the right armpit.  The Veteran has continued to contend that an earlier effective date is warranted for the grant of service connection for that disability.

This matter was before the Board in September 2013.  As will be discussed in greater detail below, substantial compliance with the Board's September 2013 has been achieved.  Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed in greater detail below, the Veteran's hearing request is deemed withdrawn.  The Veteran did not respond to an April 2015 letter seeking clarification as to what type of Board hearing he desired.  The letter explained that if the Veteran did not respond within 30 days, it would be assumed that he no longer desired a Board hearing.


FINDINGS OF FACT

1. A May 1971 rating decision denied the Veteran's claim of service connection for a right arm disability; the Veteran did not appeal this decision or submit any additional evidence within one year of the decision.

2. In July 2001, the Veteran filed a claim to reopen the claim of entitlement to service connection for a right arm disability, which was denied by a January 2002 rating decision; no appeal was filed and no additional evidence was submitted within one year.

3. The Veteran's next application to reopen his claim of service connection for a right arm disability was received on December 9, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 9, 2003, for the grant of service connection for a right arm disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for a residual scar of the right armpit.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board does note that the directives of the September 2013 Board remand have been substantially complied with.  See Stegall, supra.  First, the Veteran was sent a letter requested clarification as to whether he was still represented by the New York State Division of Veterans' Affairs.  The Veteran did not respond.  To date, the Veteran has not revoked the authority of his representative.  Second, the Veteran indicated that he desired a Travel Board hearing.  See January 2015 Statement of Veteran.  In April 2015, the Board corresponded with the Veteran to explain that Travel Board hearings are not held at the Baltimore RO.  Instead, the Veteran was given the option of electing a videoconference at the Baltimore RO or an in-person hearing before a member of the Board in Washington, D.C.  The Veteran was informed that he if he did not respond within 30 days of the Board's letter, it would be assumed that he no longer desired a Board hearing.  To date, the Veteran has not responded to the Board's April 2015 letter.  Thus, it is assumed that he does not desire a Board hearing.  For those reasons, the directives of the September 2013 Board remand have been substantially complied with.  See Stegall, supra.  

Merits

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).   Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.  

Procedurally, the Veteran filed a claim for service connection for a left wrist disability in May 1968.  By an August 1968 rating decision, service connection for a left wrist disability was denied.  In April 1971, the Veteran filed a claim for service connection for a right arm disability.  By a May 1971 decision, VA denied the Veteran's claim for service connection for a right arm disability.  The Veteran was notified of his appellate rights in the May 1971 decision.  The Veteran noted no appeal of that decision, nor was any disagreement with the May 1971 decision noted.  In July 2001, the Veteran filed a claim to reopen the issue of entitlement to service connection for a right arm disability.  His claim was denied in a January 2002 rating decision.  By a February 2002 letter, the Veteran was informed of his appellate rights with regard to the January 2002 rating decision.  The Veteran filed a Notice of Disagreement in July 2002; however, he noted that he only disagreed with the portion of the January 2002 rating decision that assigned an initial 10 percent rating for posttraumatic stress disorder (PTSD).  The Veteran filed another claim to reopen the issue of entitlement to service connection for a right arm disability, which was received on December 9, 2003.

Initially, the Board notes that the date of the May 1968 claim cannot constitute an effective date for the grant of service connection for a residual scar of the right armpit because the Veteran filed a claim for service connection for a left arm disability, not a right arm disability.  In any event, service connection for a left arm disability was denied by an August 1968 decision and the Veteran noted no disagreement with that decision, nor did the Veteran submit any evidence within one year of that decision.  Thus, it is final.  38 C.F.R. §§ 20.302, 20.1103 (2014).  In April 1971, the Veteran filed a claim for service connection for a right arm disability.  In a May 1971 rating decision, service connection for a right arm disability was denied and the Veteran noted no disagreement with that decision, nor did the Veteran submit any evidence within one year of that decision.  Thus, it is final.  38 C.F.R. §§ 20.302, 20.1103 (2014).  In July 2001, the Veteran filed a claim to reopen the issue of entitlement to service connection for a right arm disability.   That claim was denied by a January 2002 rating decision.  The Veteran was informed of his appellate rights by a letter dated February 7, 2002.  While the Veteran filed a Notice of Disagreement to the January 2002 rating decision, he noted that he was only disagreeing with the initial rating assigned for PTSD.  As the Veteran submitted no disagreement with respect to the right arm issue and did not submit any evidence relating to his right arm disability within a year of the January 2002 rating decision, it is final.  38 C.F.R. §§ 20.302, 20.1103 (2014).  

The August 1968, May 1971, and January 2002 rating decisions became final based on the evidence of record at those times, and are not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in any of those decisions.  Therefore, the prior final decisions are legal bars to an effective date prior to the date of those decisions.

The date of receipt of the instant claim to reopen is December 9, 2003.  There is no evidence or correspondence in the record that was received between the January 2002 rating decision and the December 9, 2003, claim to reopen.  Therefore, December 9, 2003 (the date of the reopened claim), is the earliest possible (and appropriate) effective date for the grant of service connection for residual scar of the right armpit, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

While the Board understands the Veteran's argument that he filed claims for a right arm disability in the past, see DRO Hearing Transcript, as discussed above, the Veteran elected to not disagree with the decisions denying those claims.  Indeed, in light of the Veteran's failure to appeal those decisions, they became final.  As discussed above, without an allegation of CUE in those prior final decisions, the Board is unable to assign an effective date prior to those final rating decisions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to December 9, 2003, for the grant of service connection for a residual scar of the right armpit.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an effective date earlier than December 9, 2003, for the award of service connection for a residual scar of the right armpit is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


